Title: From Thomas Jefferson to Samuel Barron, 31 May 1804
From: Jefferson, Thomas
To: Barron, Samuel


          Instructions
          To Commodore Samuel Barron commanding a Squadron of armed Vessels belonging to the United States:
          Given at the City of Washington in the District of Columbia this 31 day of May, in the year of our Lord, one thousand eight hundred & four, and in the 28th. year of our Independence.—
          Whereas it is declared by the Act entitled “An Act for the protection of the Commerce and Seamen of the United States, against the Tripolitan Cruisers,” That it shall be lawful fully to equip, officer, man and employ, such of the armed Vessels of the United States, as may be judged requisite by the President of the United States, for protecting effectually the Commerce and Seamen thereof, on the Atlantic Ocean, the Mediterranean and adjoining seas: and also, that it shall be lawful for the President of the United States, to instruct the Commanders of the respective public Vessels, to subdue, seize, and make prize, of all vessels, goods, and effects, belonging to the Bey of Tripoli or to his Subjects.
          Therefore, and in pursuance of the said statute, you are hereby authorized and directed to subdue, seize, and make prize, of all vessels, goods, and effects belonging to the Bey of Tripoli or to his Subjects, and to bring or send the same into port, to be proceeded against & distributed according to Law.—
          And in virtue of the Act of Congress entitled “An Act further to protect the Commerce and Seamen of the United States against the Barbary Powers,” you will consider yourself hereby further authorized and directed to proceed against any other of the Barbary powers which may commit hostilities against The United States, in the same manner and to the same extent as you have been authorized and directed to proceed against the Vessels, goods, and Effects belonging to the Bashaw of Tripoli or to his Subjects 
          
            Th: Jefferson 
            President of the United States of America.
          
        